Citation Nr: 1115186	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  00-19 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis

2.  Entitlement to service connection for a right hip disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to June 1981 and from August 1984 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an October 1992 rating decision, in which the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York the RO denied service connection for a right hip condition; and from a December 2007 rating decision, in which the RO denied service connection for myasthenia gravis.  

In June 2010, the Veteran submitted information from the internet related to his myasthenia gravis.  In March 2010, via his representative, the Veteran submitted a waiver of consideration by the Agency of Original Jurisdiction (AOJ). 38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for stomach and back disorders have been raised by the have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

The initial symptoms of the currently diagnosed myasthenia gravis occurred while the Veteran was in active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for myasthenia gravis have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that symptoms related to his myasthenia gravis began in service and have continued since that time. 

Service treatment records included a January 1979 treatment record for chest pain with numbness and tingling.  In February 1979, the Veteran had chest pain and shortness of breath from an undetermined etiology.  He was seen again in May 1979 for intermittent chest pains with a 20 month duration.  In June 1979, he had complaints of chest pain and a tingling sensation down the left arm.  The etiology was questionable and there was questionable anxiety.  

A September 1980 record noted that the Veteran had a three year history of recurrent dysesthesia in the left arm and chest with consistent distribution involving the ulnar side of the forearm and 4th and 5th digits.  The initial episode began with right frontal parietal severe pain that decreased in severity over a two to three day period.  The episodes usually developed when he became angry.  In October 1980, he presented with paresthesias in the left ulnar distribution that occurred with emotional distress and dyspepsia.  He had abdominal discomfort.  He first noted paresthesia in 1977, which followed a right sided temporal parietal head discomfort.  

In August 1998, the Veteran indicated that he was seeking service connection for a neurological disorder (possible multiple sclerosis) due to experiencing similar symptoms in service and currently.  He withdrew the claim in December 1998.  

In September 2005, the Veteran was admitted to Millard Fillmore Gates Hospital for right facial weakness and right eye drop.  The reported medical history included neurological symptoms with right-sided face tingling and ptosis approximately seven years ago (1998).  At that time, he had undergone a full neurological assessment including a spinal tap and MRI without a diagnosis.  He returned to his usual state of health until approximately six weeks ago.  It was noted that he was evaluated by a stroke team who felt his symptoms might not represent myasthenia gravis, and that he be admitted for further work up.  Following this work up, his discharge diagnoses included probable myasthenia gravis.  

Treatment records from Jacobs Neurological Institute included an October 2005 medical report from Dr. F. E. M. that noted that approximately seven years ago the Veteran had an episode of severe weakness.  No definite diagnosis was made and the differential diagnosis was myasthenia, but it resolved and he remained asymptomatic.  

In November 2005, Dr. N. S. L. noted that the Veteran had trouble focusing for many years and reported double vision.  He had drooping eyelids on the right side, greater on the left side, and facial weakness in the past.  He had a history of imbalance, which was "25 years coming" and tingling in his arms.  He also had shortness of breath and trouble swallowing.  

In March 2006, Dr. F. E. M. noted that the Veteran had complaints of feeling that his left arm was weaker.  He reported that he felt fatigued by the end of the week, and spent the majority of the weekend sleeping.  He was diagnosed with myasthenia gravis.  In June 2006, Dr. F. E. M. indicated that the Veteran's myasthenia gravis was a chronic neurological disease and symptoms were made worse by stress.  

Records from Dr. A. S. B. dated in August and October 2007 note that the Veteran had, among other things, shortness of breath, increased muscle weakness, tingling in his left arm, and difficulty swallowing.  When he was under a lot of stress, he had tingling in his whole body.   

On May 2006 VA examination, the examiner noted that the Veteran had been diagnosed as having myasthenia gravis in September 2005, after experiencing drooping eyes, loss of balance, and problems with swelling and numbness for several years. 

On review of the record the Veteran has a current disability as he has been diagnosed as myasthenia gravis.  His service treatment records included treatment for the same symptomatology attributed by some medical professionals to myasthenia gravis.  However, in order for his current disorder to be recognized as service connected, the evidence must establish a link between this condition and a disease or injury during active duty.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.

The evidence supporting this nexus includes December 2005 correspondence in which Dr. F. E. M. reported that the Veteran has clinically definite antibody-proven myasthenia gravis.  The doctor opined that in retrospect, the Veteran probably had had the condition for many decades.  He did report episodes of weakness for which he sought attention to while in the Army.  It was possible that this was the initial manifestation of myasthenia gravis.  He certainly had sought medical care for similar symptoms for the past 30 years or so.  

In April 2009, Dr. F. E. M. indicated that he had reviewed the Veteran's service treatment records with special attention to those dated in October 1980, which indicated a possible multiple sclerosis work-up.  Dr. F. E. M. indicted that he stood by his December 2005 statement and that multiple sclerosis, myasthenia gravis, and other neurological diseases could be confused and have similar symptoms especially in the early stages.  

Additionally, in December 2007 correspondence, Dr. A. S. B. indicated that she first saw the Veteran in August 2007 for an evaluation of possible neuropathy due to his complaints of intermittent tingling and numbness in his arms and feet.  He indicated that he could not describe the sensation well, but that he at times experienced tingling in his arms and feet that coincided with increased generalized fatigue, swallowing difficulty, and low endurance.  

An EMG and nerve conduction study performed in September 2007 showed no electrical evidence to support peripheral neuropathy.  Dr. A. S. B. reported that a consultation note dated in July 1998 from what is now known as Jacobs Neurological Institute showed that the Veteran described similar symptoms with intermittent generalized fatigue, difficulty swallowing, and tingling sensations in his arms.  He also described generalized abdominal discomfort.  Furthermore, during that consult, he reported pain and numbness in the right temporal area of the head with pain in the chest, scapula, and down the left upper extremity associated with numbness and tingling dating back to 1979 while he was in the Army.  

He indicated that multiple sclerosis had been considered a possibility, but had not been confirmed.  He continued to have the same complaints of intermittent tingling and numbness, which occurred with generalized muscle fatigue.  Dr. A. S. B. opined that because the Veteran had self-admittedly poorly described his symptoms as "tingling and numbness in arms and legs" many years before being diagnosed with myasthenia gravis, it could not entirely be ruled out that his symptoms may, at that time, have been related to un-diagnosed, yet otherwise subclinical, myasthenia gravis.  In April 2009, Dr. A. S. B. indicated that she reviewed the Veteran's service treatment records and stood by her previous statement of December 2007.  

The evidence against a nexus includes the May 2008 VA examiner's opinion that it was not at least as likely as not that the Veteran's complaints stems from the military or the first signs of myasthenia gravis.  She noted that she did not find any records that described generalized fatigue or fluctuating muscle weakness (in reference to the Veteran's service treatment records).  She commented that myasthenia gravis was a disease characterized by fluctuating motor symptoms and generalized fatigue and was not associated with pain or sensory symptoms.  

The December 2005 and December 2007 private opinions from Drs. F.E.M. and S.A.B. were accompanied by a rationale, namely that the Veteran has experienced symptoms related to his current disability that were consistent with symptoms reported in service and since that time.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on the accuracy of the record it considers and its underlying rationale).  On the other hand, the supporting opinions are somewhat equivocal.

The May 2008 VA examiner opined that the manifestations of myasthenia gravis were generalized fatigue or fluctuating muscle weakness and reported that the Veteran did not have these symptoms in service.  She did not discuss the Veteran's reports of generalized muscle fatigue that coincided with intermittent tingling and numbness, or his other reports of ongoing symptomatology.  

In further support of his claim, in June 2010, the Veteran submitted an internet abstract from Medicine World.Org that discussed symptoms related to myasthenia gravis, including difficulty breathing and sometimes tingling and numbness of the face, hand, and thighs.  The record also noted that some cases of myasthenia gravis were initiated by emotional upset.  

The record documents a current diagnosis of myasthenia gravis and symptoms in service.  The evidence is in relative equipoise on the question of whether the current disease was initially manifested in service.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for myasthenia gravis is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for myasthenia gravis is granted. 


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability 'may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The Veteran's service treatment records include a December 1984 Report of Medical History that noted that he strained his right hip in May 1984.  After 10 days it resolved with occasional aching in the right hip.  In May 1985 correspondence, Dr. J. N. S. noted that the Veteran reported pain when he used his right leg to apply the brake when driving.  The left calf measured 3/4" more than the right.  X-rays of the pelvis were normal and the physician noted his examination did not support a diagnosis of any hip disorder.  However, he reported that the accident sustained in May 1984 was likely to be the cause of the Veteran's present problem.  The physician stated that a prolonged rehabilitation period was definitely in order if the Veteran was to regain his former ability.     

In March 1992, the Veteran was provided with a VA examination.  An X-ray of the hip showed possible osteolytic lesion in the femoral area.  It was noted that the borders were ill defined and that a bone scan might help to determine activity.  The diagnosis was right hip pain with questionable osteonecrosis.

This opinion is inadequate to decide the claim; because it is unclear whether there is a current underlying disability and the recommended testing was not undertaken.  VA generally has a duty to undertake testing recommended by VA examiners.  Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Also, the examiner did not address whether or not any current hip disorder was related to the Veteran's service.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The (VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). (1993).  Through no fault of his own, the Veteran's claim of entitlement to service connection for a right hip disorder remained dormant for over 9 years.  The claims file is negative for any medical records, pertaining to a right hip disorder; but given the current posture of the claim, the Veteran should be asked to clarify whether there are records of current treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any post-service treatment for a right hip disability.  Take the necessary steps to obtain any records, VA or private, of treatment for the Veteran's right hip disorder since his discharge from service.  The Veteran is advised that to obtain these records, it may be necessary for her to complete an authorization for their release.  

If the Veteran fails to submit any necessary releases, advise him that he can submit the records himself.  If records cannot be obtained, he should be advised of that fact.

2.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA orthopedic examination, to determine the nature and etiology of any current right hip disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed right hip disorders had their onset in service, are related to the Veteran's in-service right hip symptoms, or are otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for right hip symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of in-service right hip symptoms and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


